394 So. 2d 201 (1981)
Jordan BEASLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 80-745.
District Court of Appeal of Florida, Fourth District.
February 18, 1981.
Richard L. Jorandby, Public Defender, and Tatjana Ostapoff and John R. Cullom, Asst. Public Defenders, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Mark Horn, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Appellant was found guilty of grand theft. He appeals the judgment of conviction and sentence, contending the trial court erred in 1) refusing to declare appellant indigent and appoint counsel, and 2) in sentencing appellant for grand theft.
We find no merit in appellant's first contention. However, there is merit in two aspects of his second argument.
Appellant was charged with grand theft of a second hand television set only. The only proof of value was proof of the cost of the television set and a stand. Thus, upon authority of Edge v. State, 372 So. 2d 1162 (Fla. 1st DCA 1979), we reverse the judgment of conviction and sentence and remand the cause to the trial court with directions to vacate the judgment and sentence for grand theft and to enter judgment for petty theft and resentence appellant accordingly.
REVERSED AND REMANDED with directions.
LETTS, C.J., and DOWNEY and HERSEY, JJ., concur.